--------------------------------------------------------------------------------

Exhibit 10.4


THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of January 15, by and between New Energy Technologies, Inc. a Nevada
corporation (the “Company”), and  Joseph Sierchio (“Recipient”):


In consideration of the covenants herein set forth, the parties hereto agree as
follows:


1.            Option Grant


 
(a)
Date option grant authorized:
December 23, 2010 (the “Grant Date”)

 
(c)
Number of shares:
50,000

 
(d)
Exercise Price:
$1.98



2.            Acknowledgements.


(a)           Recipient is a director of the Company (the “Company/Recipient
Relationship”).


(b)           The Board has this day approved the granting of this Option
subject to the execution and delivery of this Agreement; and


(c)           The Board has authorized the granting to Recipient of a
non-statutory stock option (“Option”) to 50,000 purchase shares (the “Option
Shares”) of common stock of the Company (“CommonStock”) upon the terms and
conditions hereinafter stated and pursuant to an exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”).


3.            Option Shares; Price.


The Company hereby grants to Recipient the right to purchase, upon and subject
to the terms and conditions herein stated, the Option Shares for cash (or other
consideration as is authorized hereunder) at the price per Option Share set
forth in Section 1 above (the “Exercise Price”), such price being not less than
[e.g., 100%] of the fair market value per share of the Option Shares covered by
this Option as of the date of grant. For purposes of the Options, the “fair
market value” of the Company’s common stock is the closing price of the common
stock as quoted on the OTCBB on December 23, 2010 or, if the Company’s common
stock is not traded on the date of grant, the first day of active trading
following the date of grant.


4.            Term of Options; Continuation of Service.


Subject to the early termination provisions set forth in Sections 7 and 8 of
this Agreement, these Options shall expire, and all rights hereunder to purchase
the Option Shares shall terminate 10 years from the Grant Date. Nothing
contained herein shall be construed to interfere in any way with the right of
the Company, or its shareholders, or the Board, to remove or not elect Recipient
as an officer and or a director of the Company, or to increase or decrease the
compensation of Directors from the rate in effect at the date hereof.

 
 

--------------------------------------------------------------------------------

 

5.             Vesting of Option and Filing of Form S-8.


Subject to the provisions of Sections 7 and 8 of this Agreement, these Options
shall become exercisable during the term that Recipient serves in the
Company/Recipient Relationship as follows:


(a)           As to 20,000 shares, at any time from December 24, 2010 through
December 23, 2020;
(b)           As to 15,000 shares, at any time from December 23, 2011 through
December 23, 2020; and
(c)           As to 15,000 shares, at any time from December 16, 2012 through
December 23, 2020.


All determinations and calculations with respect to the satisfaction of the
conditions to the vesting of any of the foregoing options shall be made by the
Board or any committee thereof to which the Board has delegated such authority,
in good faith in accordance with applicable law, the Articles of Incorporation
and By-laws of the Company, in its sole discretion, and shall be final,
conclusive and binding on all persons, including you and the personal
representative of your estate.


(ii) Form S-8.   The Company shall as soon as practicable following the date
hereof and subject to satisfaction of any and all applicable regulatory
requirements and shareholder approval, file a registration statement on Form S-8
with the Securities and Exchange Commission registering the shares of common
stock issuable upon exercise of the Options and keep such registration statement
in effect until the sale of all shares of common stock issuable under the
Options or expiration of the 10-year term.


6.            Exercise.


(a)           These Options shall be exercised, as to the vested shares, by
delivery to the Company of (a) written notice of exercise stating the number of
Option Shares being purchased (in whole shares only) and such other information
set forth on the form of Notice of Exercise attached hereto as  Exhibit A
 hereto, (b) a check or cash in the amount of the Exercise Price of the Option
Shares covered by the notice, unless Recipient elects to exercise the cashless
exercise option set forth in  Section 6(b)  below, in which case no payment will
be required (or such other consideration as has been approved by the Board of 
Directors consistent with the Plan).  These Options shall are not assignable or
transferable, except by will or by the laws of descent and distribution, and
shall be exercisable only by Recipient during his or her lifetime.


(b)           Anything herein to the contrary notwithstanding, to the extent and
only to the extent vested, the Options may also be exercised (as to the Option
Shares vested) at such time by means of a “cashless exercise” in which the
Recipient shall be entitled to receive a certificate for the number of Option
Shares equal to the quotient obtained by dividing :

 
2

--------------------------------------------------------------------------------

 

[(A-B) (X)] by (A) , where:


(A) equals the average of the closing price of the Company’s Common Stock, as
reported (in order of priority) on the Trading Market on which the Company’s
Common Stock is then listed or quoted for trading on the Trading Date preceding
the date of the election to exercise; or, if the Company’s Common Stock is not
then listed or traded on a Trading Market, then the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Recipient and the Company, the fees and expenses of which shall be paid
by the Company for the three (3) Trading Days immediately preceding the date of
such election;


(B) equals the Exercise Price of the Option, as adjusted from time to time in
accordance herewith; and


(X) equals the number of vested Option Shares issuable upon exercise of these
Options in accordance with the terms of the Options by means of a cash exercise
rather than a cashless exercise (or, if the Option is being exercised only as to
a portion of the shares as to which it has vested, the portion of the Options
being exercised at the time the cashless exercise is made pursuant to
this Section 6).


For purposes of this Agreement:


“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.


“Trading Market” means, in order of priority, the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, the
OTC Bulletin Board or the Pink Sheets.


(c)           No fractional shares shall be issued upon exercise of this
Option.  The Company shall, in lieu of issuing any fractional share, pay the
Recipient entitled a sum in cash equal to such fraction multiplied by the then
effective Exercise Price.


7.            Termination of Service.


If the Employment Agreement is terminated, the Company agrees that all vested
options may continue to be exercised until 5:00pm New York on the date of the
second anniversary of the termination date of the Employment Agreement (the
“Termination Date”).  All unvested Options shall terminate and this Agreement
shall be of no further force or effect as of the Termination Date.


8.            Death of Recipient.


If the Recipient shall die during the term of the Employment Agreement,
Recipient’s personal representative or the person entitled to Recipient’s rights
hereunder may at any time within the then remaining exercise period, exercise
this Option and purchase Option Shares to the extent, but only to the extent,
that Recipient could have exercised this Option as of the date of Recipient’s
death; following the expiration of the aforesaid then remaining exercise period,
this Agreement shall terminate in its entirety and be of no further force or
effect.

 
3

--------------------------------------------------------------------------------

 
 

9.             No Rights as Shareholder.


Recipient shall have no rights as a shareholder with respect to the Option
Shares covered by any installment of this Option until the effective date of
issuance of the Option Shares following exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates.


10.           Recapitalization.


(a)           Subdivision or consolidation of shares. Subject to any required
action by the shareholders of the Company, the number of Option Shares covered
by this Option, and the Exercise Price thereof, shall be proportionately
adjusted for any increase or decrease in the number of issued shares resulting
from a subdivision or consolidation of shares or the payment of a stock
dividend, or any other increase or decrease in the number of such shares
effected without receipt of consideration by the Company; provided however that
the conversion of any convertible securities of the Company shall not be deemed
having been “effected without receipt of consideration by the Company.”


(b)           Reorganizations, Mergers etc.


(i)            In the event of a proposed dissolution or liquidation of the
Company, a merger or consolidation in which the Company is not the surviving
entity, or a sale of all or substantially all of the assets or capital stock of
the Company (collectively, a “ Reorganization”):


(1) then, subject to Clause (b)(ii) below, any and all shares as to which the
Option had not yet vested shall vest upon the date (the “Reorganization Vesting
Date”) that the Company provides the Recipient with the  Reorganization Notice 
(as defined below); and provided, however, that there has been no termination of
the Employment Agreement Recipient shall have the right to exercise this Option
to the extent of all shares subject to the Option, for a period commencing on
the Reorganization Vesting Date and terminating on the date of the consummation
of such Reorganization.  Unless otherwise agreed to by the Company. The Option
shall terminate upon the consummation of the Reorganization and may not be
exercised thereafter as to any shares subject thereto. The Company shall notify
Recipient in writing (the “Reorganization Notice”), at least 30 days prior to
the consummation of such Reorganization, of its intention to consummate a
Reorganization.


(2) Anything herein to the contrary notwithstanding, the exercise of the Option
or any portion thereof pursuant to this  Section 10(b)  will be consummated
simultaneously with the consummation of the Reorganization.  If after the
Company provides the Reorganization Notice to the Recipient the Company provides
the Recipient with a further written notice notifying the Recipient that the
Reorganization will not be consummated, then the Option will return to its
status prior to the Reorganization Notice and the shares as to which the Option
vested solely by virtue of this  Section 10(b) (i) will revert to an unvested
status.

 
4

--------------------------------------------------------------------------------

 

(ii)           Subject to any required action by the shareholders of the
Company, if the Company shall be the surviving entity in any merger or
consolidation, these Options thereafter shall pertain to and apply to the
securities to which a Recipient of Option Shares equal to the Option Shares
subject to these Options would have been entitled by reason of such merger or
consolidation, and the installment provisions of Section 5  shall continue to
apply.


(iii)           In the event of a change in the shares of the Company as
presently constituted, which is limited to a change of all of its authorized
Stock without par value into the same number of shares of Stock with a par
value, the shares resulting from any such change shall be deemed to be the
Option Shares within the meaning of these Options.


(iv)           To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Recipient shall have no rights by reason of any
subdivision or consolidation of shares of Stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Option Shares subject to this
Option shall not be affected by, and no adjustments shall be made by reason of,
any dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.


(v)           The grant of these Options shall not affect in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes in its capital or business structure or to merge, consolidate,
dissolve or liquidate or to sell or transfer all or any part of its business or
assets.


11.           Taxation upon Exercise of Option.


Recipient understands that, upon exercise of these Options, Recipient may
recognize income, for Federal and state income tax purposes, in an amount equal
to the amount by which the fair market value of the Option Shares, determined as
of the date of exercise, exceeds the Exercise Price. The acceptance of the
Option Shares by Recipient shall constitute an agreement by Recipient to report
such income in accordance with then applicable law and to cooperate with Company
in establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes. Withholding for federal or state income and
employment tax purposes will be made, if and as required by law, from
Recipient’s then current compensation, or, if such current compensation is
insufficient to satisfy withholding tax liability, the Company may require
Recipient to make a cash payment to cover such liability as a condition of the
exercise of these Options.


12.           Modification, Extension and Renewal of Options.


The Board or a duly appointed committee thereof, may modify, extend or renew
this Option or accept the surrender thereof (to the extent not theretofore
exercised) and authorize the granting of a new option in substitution therefore
(to the extent not theretofore exercised), subject at all times to the Code and
applicable securities laws. Notwithstanding the foregoing provisions of this 
Section 12 , no modification shall, without the consent of the Recipient, alter
to the Recipient’s detriment or impair any rights of Recipient hereunder.

 
5

--------------------------------------------------------------------------------

 

13.           Investment Intent; Restrictions on Transfer.


Unless and until the Option Shares represented by this Option are registered
under the Securities Act,


(a)           all certificates representing the Option Shares and any
certificates subsequently issued in substitution therefore and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED DECEMBER XX, 2010 BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.”


and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Option Shares have been placed with the Company’s transfer agent.


(b)           Recipient represents and agrees that if Recipient exercises this
Option in whole or in part, Recipient will in each case acquire the Option
Shares upon such exercise for the purpose of investment and not with a view to,
or for resale in connection with, any distribution thereof; and that upon such
exercise of this Option in whole or in part Recipient (or any person or persons
entitled to exercise this Option under the provisions of  Sections 7 and 8  of
this Agreement) shall furnish to the Company a written statement to such effect,
satisfactory to the Company in form and substance. If the Option Shares
represented this Option are registered under the Securities Act, either before
or after the exercise this Option in whole or in part, the Recipient shall be
relieved of the foregoing investment representation and agreement and shall not
be required to furnish the Company with the foregoing written statement.


14.           Stand-off Agreement.  Recipient agrees that, in connection with
any registration of the Company’s securities under the Securities Act, and upon
the request of the Company or any underwriter managing an underwritten offering
of the Company’s securities, Recipient shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Option Shares (other
than Option Shares included in the offering) without the prior written consent
of the Company or such managing underwriter, as applicable, for a period (the “
Restrictive Period ”) as may be specified by the Company or such underwriter or
managing underwriter;  provided ,  however,  that the Restrictive Period shall
not exceed one year following the effective date of registration of such
offering.

 
6

--------------------------------------------------------------------------------

 

15.           Construction. You and the Company have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by you and the Company and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.  Any reference to any federal,
state, local, or foreign statute or law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise.  The word “including” shall mean including without limitation. 
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
forms of nouns and pronouns shall include the plural, and vice versa.  The
headings in this Agreement are solely for the convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.


16.           Notices.  Any and all notices (including, but not limited to the
Notice of Exercise) or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2 nd
  Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto.


17.           Agreement Not Subject to Plan; Applicable Law. These Options are
not granted pursuant to the Plan and shall be interpreted to comply therewith. A
copy of such Plan is available to Recipient, at no charge, at the principal
office of the Company. Any provision of this Option inconsistent with the Plan
shall be considered void and replaced with the applicable provision of the Plan.
This Option has been granted, executed and delivered in the State of Nevada, and
the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.


[SIGNATURE PAGE FOLLOWS]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Stock Option Agreement
as of the date first above written.


New Energy Technologies, Inc.
 
By:
 
Name:  John A. Conklin
Title:    President and Chief Executive Officer
 
Address and Facsimile For Notices:
9192 Red Branch Rd., Suite 110
Columbia, MD 21045
Facsimile: (240) 390-0603
 
Recipient
     
Joseph Sierchio



Address:

 
8

--------------------------------------------------------------------------------

 

Exhibit A


NOTICE OF EXERCISE OF STOCK OPTION


TO:
NEW ENERGY TECHNOLOGIES, INC.

9192 Red Branch Rd., Suite 110
Columbia, MD 21045


ATTENTION: President and Chief Executive Officer


The undersigned hereby elects to purchase ______________ shares (the “Purchased
Option Shares”) of the Company pursuant to the terms of the Stock Option
Agreement Dated December XX, 2010 between the undersigned and New Energy
Technologies, Inc. and the undersigned (the “Option Agreement”), herewith
tenders payment of the aggregate exercise price in full, together with all
applicable transfer taxes, if any, for the Purchased Option Shares, by (check
applicable box):


o in lawful money of the United States; or

o [if permitted] the cancellation of such number of Option Shares as is
necessary, in accordance with the formula set forth in  Section 6(b)  of the
Option Agreement with respect to the maximum number of Option Shares purchasable
pursuant to the cashless exercise procedure set forth  Section 6(b).


Please issue a certificate or certificates representing said Option Shares in
the name of the undersigned as is specified below and forward the same to the
address set forth below.


___________________________________
Signature of Recipient


Print Name of Recipient: Joseph Sierchio


Address For Delivery of Option Shares:
___________________________________
___________________________________
___________________________________
 
 
9

--------------------------------------------------------------------------------